Title: Thomas Jefferson to Nathaniel Cutting, 8 February 1817
From: Jefferson, Thomas
To: Cutting, Nathaniel


          
            Dear Sir
            Monticello Feb. 8. 17.
          
          Your favor of Jan. 18. was long on the road, as happens often with our winter mails; and altho’ it has been some days at hand, incessant occupations have put it out of my power sooner to answer it. I look back with great pleasure to the times of our early acquaintance, now nearly 30. years past, and I bear fully in mind the services you rendered our country in the Consulate at Havre; and afterwards those with which you were charged with Colo Humphreys in the mission to the Barbary states. the latter I recollect were so performed as to give entire satisfaction to Genl Washington then president, and to myself as Secretary of state, and to recieve our marked approbation. your endeavors to avail our Navy yard of a method of establishing a Ropery, with a great economy of space, were still in progress when I left Washington and I only learnt afterwards that it proved a losing enterprise to yourself. the talents and integrity manifested in these services, might, I am conscious, have been usefully engaged for the public in higher grades than that to which they have been applied; and if the testimony I bear to them can avail either the public or yourself of their employment in more interesting stations, it will add pleasure to the duty of giving this assurance of them.
          
            Accept that also of my continued friendship good wishes & respect.
            Th: Jefferson
          
        